NOTE: This order is nonprecedential
United States Cou1“c of AppeaIs
for the FederaI Circuit
U.S. RING BINDER, L.P.,
Plaintiff-Appellant,
V.
STAPLES THE OFFICE SUPERSTORE, LLC,
WORLD WIDE STATIONERY MANUFACTURING
CO., LTD., CHARLES LEONARD NATIONAL, INC.,
and CHARLES LEONARD WESTERN, INC.,
Defendants-Appellees.
2010-1284, -1425
Appea1s from the United States District C0urt for the
Eastern District of Miss0uri in case no. 08-CV-0583,
Magistrate Judge Thomas C. Murnmert, III.
ON MOTION
ORDER
U.S. Ring Binder, L.P. moves without opposition for
the court to consolidate 2010-1425 with 2010-1284
Upon consideration thereof

Us R.1NG B1NoER v. sTA_PLEs 2
IT ls 0RDEREn THA'1‘:
The motions are granted The revised official caption
is reflected above.
FoR THE CoURT
 2   /s/ Jan Horbaly
Date J an Horbaly
C1erk
ccc David L. App1egate, Esq.
Keith A. Rabenberg, Esq.
820 "»*,aevz.FSti%a*crn”'
AUG 26 2610
JAN HGRBALY
CLERK